DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 18160523.9 , filed 03/07/2018.

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
Claims 2-8 recite “A system as claimed in claim”.  This should be changed to “The system as claimed in claim”. As currently recited, it seems that each dependent claim is directed towards a new and different system. 
Claims 10-14 recite “A method as claimed in claim”. This should be changed to “The method as claimed in claim”. As currently recited, it seems that each dependent claim is directed towards a new and different system. 
Claim 9 recites the limitation “said sleep stage”. This should be changed to “the sleep stage” to improve consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-8 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03. Claims 9-14 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-14 recites a judicial exception by reciting the limitations of physiological sensor to generate a signal, a processor to determine a sleep stage or receive as input an identification of the sleep stage, and detecting an apnea event based on the sensor signal, and an algorithm selected based on the sleep stage. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “a physiological sensor for generating a sensor signal”. That is, other than reciting “generating signal”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generating signal” language, the claim encompasses the user manually monitors a physiological signal and an identified sleep stage, and performs a calculation to detect sleep apnea of the subject. The mere nominal recitation of a generating physiological signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-14 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-14 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. using heart rate variability, comprising PPG or ECG sensor, extracting various parameters, extracting features, selecting different classification models….) do not amount to significantly more. For example, measuring parameters with generic sensors is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)), computer program code means as in claim 14 is recited at a high level of generality (i.e., as generic devices, a "computer-implemented" method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, using heart rate variability, using PPG or ECG sensors, extracting heart rate variability, determining a sleep stage for each time frame, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-14 are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of detecting an apnea event via a processor. As recited, it is unclear and indefinite what, if anything, happens with the determined results. Does the system provide means to store, transmit, display or further process the data?
Claim 1 recites the limitation “a sleep stage” in line 5. It is unclear and indefinite whether this is the same sleep stage as recited earlier in the same line or not. 
Dependent claims 2-8 are rejected for depending on rejected claim.
Claim 2 recites the limitation “a sleep stage” in line 2. It is unclear and indefinite whether this is the same sleep stage as in claim 1 or not. 
Claim 5 recites the limitation “a sleep stage” in line 6. It is unclear and indefinite whether this is the same sleep stage as in claim 1 or not. 
Claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the examiner is unable to clearly determine the metes and bounds of the claim since it is not clear whether the claimed narrower range is a limitation.
Claim 6 recites the limitation “a previously determined sleep stage” in line 2. It is unclear and indefinite whether this is the same sleep stage as in claim 1 or a sleep stage determined previously and separately. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “an apnea” in line 6; it is unclear and indefinite whether this is the same sleep apnea of claim 6, apnea event of claim 1, or another.
Claim 9 recites the steps of determining “apnea event”. As recited, it is unclear and indefinite what, if anything, happens with the determined results. Does the system provide steps/means to store, transmit, display or further process the data?
Dependent claims 10-14 are rejected for depending on rejected claim.
Claim 12 recites the limitation “a sleep stage” in line 4. It is unclear and indefinite whether this is the same sleep stage as in claim 9 or not. 
Claim 13 recites the limitation “the previously identified sleep stage” in line 4. It is unclear and indefinite whether this is the same sleep stage as in claim 9 or not. 
Claim 13 recites the limitation “an apnea” in line 6; it is unclear and indefinite whether this is the same sleep apnea, apnea event, or another. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the previously identified sleep stage” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the system” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the processor” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20060235315 granted to Akselrod et al. (hereinafter “Akselrod”) in view of US Pat Pub No. 20140200474 granted to Selvaraj et al. (hereinafter “Selvaraj”).
Regarding claim 1, Akselrod discloses a system for detecting sleep apnea (para 0255 “a method, apparatus and a system for determining sleep stages, body positions and/or sleep disorders of a sleeping subject… the present invention can be used for determining sleep apnea and correlate occurrences of all the above sleep stages with sleep apnea and the body position of the sleeping subject.”), comprising: a physiological sensorinput an identification of a sleep stage (para 0255 “the present invention can be used to determine, REM sleep, and NREM sleep of a sleeping subject… to determine REM sleep, Slow-Wave-Sleep, sleep onset, non-sleep periods and light sleep periods of the sleeping subject”); and detect an apnea event based on the sensor signal (para 0087 “determine the sleep apnea of the sleeping subject”), using a detection algorithm which is selected from a set of detection algorithms in dependence on the sleep stage [including at least two detection algorithms] for different non-awake sleep states, [wherein each detection algorithm comprises a trained sleep-stage-specific classifier] (para 0079-0080 “a method of characterizing a sleep of a sleeping subject…calculating at least one autonomic balance index (ABI), each corresponding to a different sleep stage of the sleeping subject and using said at least one ABI for characterizing the sleep of the sleeping subject”; also para 0225 showing the dependence: “determining sleep apnea and correlate occurrences of all the above sleep stages with sleep apnea and the body position of the sleeping subject.” Furthermore para 0339 discussing and showing different discriminators having different thresholds which depend on the sleep stage; Or para 0193 discussing using different transforms selected from the list). Akselrod teaches having such algorithms in the processing system at least because it requires calculating different ABI for different sleep stage of the sleeping subject. This would provide the predictable result of an efficient determination of sleep stages and sleep disorders of the subject (para 0001; Furthermore, it is noted that the claim nor the specification discuss any details regarding what the detection algorithm is or what it is considered to be. Therefore, any calculation would reasonably, under the broadest reasonable interpretation, would read over the claimed limitation).
However, Akselrod fails to disclose comprising a trained sleep-stage-specific classifier. 
Selvaraj teaches a similar system and method for detection of sleep apnea which further includes integrating machine learning based training datasets to automatically and to accurately detect sleep apnea (abstract, paras 0007, 0019, 0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Akselrod with the teachings of Selvaraj to provide a machine learning having trained classifiers to provide the predictable result of automatically and to accurately detect sleep apnea from signals.
  
Regarding claim 2, Akselrod as modified by Selvaraj (hereinafter “modified Akselrod”) renders a system as claimed in claim 1 obvious as recited hereinabove, Akselrod discloses wherein the processor is adapted to determine a sleep stage from heart rate variability information derived from the sensor signal

Regarding claim 3, modified Akselrod renders a system as claimed in claim 1 obvious as recited hereinabove, Akselrod discloses wherein the physiological sensor comprises a PPG sensor and/or an ECG sensor (para 0121 “apparatus for providing signals is an ECG apparatus”; it is noted that the claim does not require both PPG and ECG sensors).  

Regarding claim 4, modified Akselrod renders a system as claimed in claim 1 obvious as recited hereinabove, Akselrod discloses wherein the processor is adapted to: extract heart beat timings from the sensor signal; derive an interbeat interval time series (para 0261 “a series of cardiac R-R intervals is extracted from the ECG signals”); and extract heart rate variability information from the interbeat interval time series (para 0032, 0262 “The RRI series serves for measuring heart rate changes, commonly referred to as Heart-Rate-Variability (HRV)”).  

Regarding claim 5, modified Akselrod renders a system as claimed in claim 4 obvious as recited hereinabove, Akselrod discloses wherein the processor is adapted to: sample the sensor signal as a sequence of time frames (para 0038, 0189 “the signals being measured over a plurality of epochs”); extract first features, such as heart rate variability features, of the sensor signal from each time frame (para 0038 “extracting a series of cardiac R-R intervals”; it is noted that the claim has not specified what features are being extracted, while the specification (in paragraph 0027) recites that the extracted features are information related to heart rate variability. The examiner understands the R-R intervals to be at least related to heart rate variability); and determine a sleep stage for each time frame from the first features (para 0189 “a non-sleep determinator for determining awakening periods of the sleeping subject and excluding cardiac R-R intervals corresponding to the awakening periods from the series of cardiac R-R intervals”; it is noted that the sleep stage for each time frame is considered to be determined in order to exclude the cardiac RR intervals corresponding to the awakening periods; also see paras 0366 and 0370).  


Regarding claim 6, modified Akselrod renders a system as claimed in claim 5 obvious as recited hereinabove, Akselrod discloses wherein the processor is adapted to: for each time frame, select an apnea classification model to be used for identifying sleep apnea from the sensor signal (para 0225 “determining sleep stages, body positions and/or sleep disorders of a sleeping subject using signals of electrical activity recorded of a chest of a sleeping subject, such as electrocardiogram (ECG)”, para 0339 discussing using predetermined threshold depending on the type of ABI to determine apnea), the selection being in dependence on a previously determined sleep stage (para 0266 “predetermined threshold”; it is noted that the claim nor the specification define what is being considered to be the “dependence on a previously determined sleep stage”) extract features of the sensor signal from each time frame (Para 0103 “R-R extractor for extracting a series of cardiac R-R intervals from the signals”; also see Selvaraj explicitly teaches extracting features to detect apnea on a real-time or per-second basis) determine an apnea or non-apnea state from the second features and from the selected apnea classification model (para 0225, “determining sleep apnea and correlate occurrences of all the above sleep stages with sleep apnea and the body position of the sleeping subject”; it is noted that the claim does not require the second features to be different and extinct from the first set of features).  

Regarding claim 9, a method for detecting sleep apnea (para 0255 “a method, apparatus and a system for determining sleep stages, body positions and/or sleep disorders of a sleeping subject… the present invention can be used for determining sleep apnea and correlate occurrences of all the above sleep stages with sleep apnea and the body position of the sleeping subject.”), comprising: generating a sensor signal for use in detecting sleep apnea (para 0255 “a sleeping subject using signals of electrical activity recorded of a chest of a sleeping subject, such as electrocardiogram (ECG) signals,”); determining a sleep stage of a subject during sleep or receiving as input an identification of said sleep stage (para 0255 “the present invention can be used to determine, REM sleep, and NREM sleep of a sleeping subject… to determine REM sleep, Slow-Wave-Sleep, sleep onset, non-sleep periods and light sleep periods of the sleeping subject”); and detecting an apnea event based on the sensor signal (para 0087 “determine the sleep apnea of the sleeping subject”) by selecting a detection algorithm from a set of detection algorithms in dependence on the sleep stage, [including at least two detection algorithms] for different non-awake sleep states, [wherein each detection algorithm comprises a trained sleep-stage-specific classifier].  Akselrod teaches having such algorithms in the processing system at least because it requires calculating different ABI for different sleep stage of the sleeping subject. This would provide the predictable result of an efficient determination of sleep stages and sleep disorders of the subject (para 0001; Furthermore, it is noted that the claim nor the specification discuss any details regarding what the detection algorithm is or what it is considered to be. Therefore, any calculation would reasonably, under the broadest reasonable interpretation, would read over the claimed limitation).
However, Akselrod fails to disclose comprising a trained sleep-stage-specific classifier. Selvaraj teaches a similar system and method for detection of sleep apnea which further includes integrating machine learning based training datasets to automatically and to accurately detect sleep apnea (abstract, paras 0007, 0019, 0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Akselrod with the teachings of Selvaraj to provide a machine learning having trained classifiers to provide the predictable result of automatically and to accurately detect sleep apnea from signals.

Regarding claim 10, modified Akselrod renders a method as claimed in claim 9 obvious as recited hereinabove, Akselrod discloses wherein the method comprises determining the sleep stage from heart rate variability information derived from the sensor signal (para 0260 “the signals may reflect electrical activity associated with heart-beats of the sleeping subject”, para 0262 “The RRI series serves for measuring heart rate changes, commonly referred to as Heart-Rate-Variability (HRV)”).
   
Regarding claim 11, modified Akselrod renders a method as claimed in claim 9 obvious as recited hereinabove, Akselrod discloses comprising: extracting heart beat timings from the sensor signal; deriving an interbeat interval time series (para 0261 “a series of cardiac R-R intervals is extracted from the ECG signals”); and extracting heart rate variability information from the interbeat interval time series (para 0032, 0262 “The RRI series serves for measuring heart rate changes, commonly referred to as Heart-Rate-Variability (HRV)”).  

Regarding claim 12, modified Akselrod renders a method as claimed in claim 11 obvious as recited hereinabove, Akselrod discloses comprising: sampling the sensor signal as a sequence of time frames (para 0038, 0189 “the signals being measured over a plurality of epochs”); extracting first features of the sensor signal from each time frame (para 0038 “extracting a series of cardiac R-R intervals”; it is noted that the claim has not specified what features are being extracted, while the specification (in paragraph 0027) recites that the extracted features are information related to heart rate variability. The examiner understands the R-R intervals to be at least related to heart rate variability); and determining a sleep stage for each time frame from the first features (para 0189 “a non-sleep determinator for determining awakening periods of the sleeping subject and excluding cardiac R-R intervals corresponding to the awakening periods from the series of cardiac R-R intervals”; it is noted that the sleep stage for each time frame is considered to be determined in order to exclude the cardiac RR intervals corresponding to the awakening periods; also see paras 0366 and 0370).    


Regarding claim 14, modified Akselrod renders a computer program comprising computer program code means which is adapted, when said program is run on the processor of the system, to implement the method of claim 9 (para 0202 “selected steps of the invention could be implemented as a chip or a circuit. As software, selected steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system”).   

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20060235315 granted to Akselrod et al. in view of US Pat Pub No. 20140200474 granted to Selvaraj et al. as applied to claims 1-6, 9-12 and 14 above, and further in view of US Pat Pub No. 20150119741 granted to Zigel et al. (hereinafter “Zigel”).
Regarding claim 7, modified Akselrod renders a system as claimed in claim 6 obvious as recited hereinabove, but fails to disclose wherein the second features are extracted using a model which depends on the previously identified sleep stage.  
Zigel teaches a similar method for distinguishing sleep period states that a person experiences during a sleep period by acquiring a signal (sound signal). Zigel teaches that it is known to provide a processor having an executable instruction set configured to: segment the sleep sound signals into epochs; generate a sleep sound feature vector for each epoch; and process the feature vectors using first and second models to determine a sleep period state of the person from a plurality of possible sleep period states for each of the epochs, wherein the first model gives a probability that a given sleep period state experienced by the person in a given epoch exhibits a given sleep sound feature vector and the second model gives a probability that a first sleep period state associated with a first epoch transitions to a second sleep period state associated with a subsequent second epoch (Abstract, para 0021; the second model is understood to be “a model which depends on the previously identified sleep stage” since it is used to determine results based at least in part on previously identified sleep stage). This provides measuring and assessing individual sleep segments to provide sleep/awake state and to provide probabilities for transitioning between the states which provides the predictable result of improving sleep quality of the person during the sleep period to generate a set of sleep quality parameters. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Akselrod with the teachings of Zigel to provide the predictable result of improving sleep quality of the person during the sleep period to generate a set of sleep quality parameters.

Regarding claim 8, modified Akselrod modified by Zigel renders a system as claimed in claim 6 obvious as recited hereinabove, Akselrod discloses wherein the second features comprise heart rate variability information (para 0038 “extracting a series of cardiac R-R intervals”; It is noted that the claim does not specifically recite what the “information” is, therefore, the examiner understands the R-R intervals to include information that are used to determine the heart rate variability).  

Regarding claim 13, modified Akselrod as further renders a method as claimed in claim 12 obvious as recited hereinabove, Akselrod discloses comprising: for each time frame, selecting an apnea classification model to be used for identifying sleep apnea from the sensor signal (para 0225 “determining sleep stages, body positions and/or sleep disorders of a sleeping subject using signals of electrical activity recorded of a chest of a sleeping subject, such as electrocardiogram (ECG)”, para 0339 discussing using predetermined threshold depending on the type of ABI to determine apnea); extracting second features of the sensor signal from each time frame (para 0266 “predetermined threshold”; it is noted that the claim nor the specification define what is being considered to be the “dependence on a previously determined sleep stage”); and determining an apnea or non-apnea state from the second features and from the selected apnea classification model (para 0225, “determining sleep apnea and correlate occurrences of all the above sleep stages with sleep apnea and the body position of the sleeping subject”; it is noted that the claim does not require the second features to be different and extinct from the first set of features), but fails to disclose wherein the second features are extracted using a model which depends on the previously identified sleep stage.  
Zigel teaches a similar method for distinguishing sleep period states that a person experiences during a sleep period by acquiring a signal (sound signal). Zigel teaches that it is known to provide a processor having an executable instruction set configured to: segment the sleep sound signals into epochs; generate a sleep sound feature vector for each epoch; and process the feature vectors using first and second models to determine a sleep period state of the person from a plurality of possible sleep period states for each of the epochs, wherein the first model gives a probability that a given sleep period state experienced by the person in a given epoch exhibits a given sleep sound feature vector and the second model gives a probability that a first sleep period state associated with a first epoch transitions to a second sleep period state associated with a subsequent second epoch (Abstract, para 0021; the second model is understood to be “a model which depends on the previously identified sleep stage” since it is used to determine results based at least in part on previously identified sleep stage). This provides measuring and assessing individual sleep segments to provide sleep/awake state and to provide probabilities for transitioning between the states which provides the predictable result of improving sleep quality of the person during the sleep period to generate a set of sleep quality parameters. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Akselrod with the teachings of Zigel to provide the predictable result of improving sleep quality of the person during the sleep period to generate a set of sleep quality parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792